DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/18/2021. The applicant submits two Information Disclosure Statements dated 02/18/2021 and 04/07/2021. The applicant claims Domestic priority to application filed on 10/25/2017 and 06/01/2019. The applicant claims Foreign priority to applications filed on 12/02/2016, 12/06/2016, and 04/10/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Velusamy US 2012/0164968 in view of Yamaguchi US 2015/0365810.
As per claim 1, An electronic device comprising: 
an acceleration sensor; (Velusamy paragraph 0035 discloses, “It is further noted that the acceleration data and position data may be generated by the user device through use of various sensors or tracking devices, as well as through back-and-forth communication between the user device and a GPS tracking system.”)
a communication circuitry; (Velusamy paragraph 0030 discloses, “By way of example, the emergency notification platform 109 may include a communication interface 201, controller 203, memory 205, messaging module 207, user interface module 209, voice call application 213, information retrieval module 215, rule processing module 217 and configuration module 219.”)
a speaker; (Velusamy paragraph 0065 discloses, “a speaker system 515 and microphone 517; the STB 500 being suitably configured to a communication network (e.g., service provider network 115, data service network 113) for receiving voice or data based communications.”)
a memory configured to store instructions; (Velusamy paragraph 0085 discloses, “The computer system 600 also includes main memory 605, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 601 for storing information and instructions to be executed by the processor 603. Main memory 605 can also be used for storing temporary variables or other intermediate information during execution of instructions by the processor 603. The computer system 600 may further include a read only memory (ROM) 607 or other static storage device coupled to the bus 601 for storing static information and instructions for the processor 603.”) and 
a processor configured to execute the instructions to: 
identify changes in acceleration of the electronic device that exceed a threshold by using the acceleration sensor; (Velusamy paragraph 0034 discloses, “In one embodiment, an information retrieval module 215 receives acceleration and position information as generated or detected by a user device of a subscriber to the emergency notification platform 109 on a periodic basis. By way of example, the information retrieval module accesses the various data required for enabling a rule processing module 217 to determine whether accident and emergency conditions have been met. Under this scenario, when conditions have been met accordingly, as established by a rule base 221, the emergency notification platform 109 may proceed to generate notification messages responsive to the conditions.”)
based on identifying the changes in acceleration of the electronic device that exceed the threshold, output an alarm by using the speaker; (Velusamy paragraph 0020 discloses, “Still further, the platform 109 may also prompt or initiate the generation of notification messages to the subscribers (e.g., users of devices 101a-101b) for indicating the nature and severity of the event or alert condition.” And paragraph 0057 discloses, “In another step 303, a rule is applied to the position information and the acceleration information to determine an alert condition.”)
while outputting the alarm, identify, by using the acceleration sensor, whether movements of the electronic device are detected before a designated time has elapsed from a timing that initiates to output the alarm; (Yamaguchi paragraph 0054 teaches, “The EDR portion 5g enables to record the situation for a period before a time point when an accident occurs to the vehicle 7 by a predetermined time and after a time point when the accident occurs to the vehicle 7 by a predetermined time. In other words, the EDR portion 5g enables to record the situation for a period before the time point when an accident occurs to the vehicle 7 and after the time point when the accident occurs to the vehicle 7 for a predetermined time.” and paragraph 0095 teaches, “The controller 5 includes the front image data classification portion 5c that generates the second collision classification, which is obtained by identifying the collision status of the vehicle 7, based on the photographed data of the front part of the vehicle 7, which has been photographed by the front photographing camera 3.”)
based on identifying that the movements of the electronic device are not detected before the designated time has elapsed from the timing, transmit a signal for emergency services by using the communication circuitry; (Velusamy paragraph 0037 discloses, “In one embodiment, a configuration module 219 provides various functions and settings for enabling a user to adapt their notification and emergency messaging rules and settings. By way of example, the configuration module 219 may operate in connection with the user interface module 209 to present options for allowing a user to adapt acceleration (or deceleration) threshold settings, emergency contacts to be notified in the event of an emergency, messaging types to be executed in the event of an emergency (e.g., calls, SMS, email), alarm settings, etc.” and paragraph 0063 discloses, “The message 501 also indicates a countdown sequence or time period x in which the device 500 will automatically connect with the predetermined destination(s).”) and 
based on identifying that the movements of the electronic device are detected before the designated time has elapsed from the timing, bypass the transmission of the signal for the emergency services. (Velusamy paragraph 0064 discloses, “The user has the option of cancelling the call by activating a "Cancel Call" button 501b as presented to the interface 503. By activating this button 501b, the emergency notification process is terminated, as in step 406b. Alternatively, when the time period x expires, a call may be automatically placed to the designated emergency contacts, such as 911, a spouse, etc., corresponding to step 407. In another step 409, location data and other pertinent information pertaining to the emergency situation may also be provided to the designated contact via automated voice, SMS, email, etc.”)
            Velusamy discloses a method and apparatus for configuring a mobile device for emergency notification. Velusamy does not disclose a period before the output of an alarm. Yamaguchi teaches of identifying a period before the output of an alarm. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Yamaguchi et.al. into the invention of Velusamy. Such incorporation is motivated by the need to ensure safe response to an event that may put a person in danger.
As per claim 2, The electronic device of claim 1, wherein the processor is further configured to execute the instructions to: 
while outputting the alarm, identify whether a designated user input is received before the designated time has elapsed from the timing; (Velusamy paragraph 0038 discloses, “As another example, the configuration module 219 may enable a user to establish a rule specifying that if a user device is determined to remain in a fixed location for more than a predetermined period (e.g., ten minutes) rather than proceed along an expected travel path, a notification message is to be generated by the rule processing module 217.”)
based on identifying that the movements of the electronic device are not detected before the designated time has elapsed from the timing and identifying that the designated user input is received before the designated time has elapsed from the timing, transmit the signal for the emergency services by using the communication circuitry; (Velusamy paragraph 0016 discloses, “Generally, in response to the occurrence of an accident, the accident detection system enables automatic notification of emergency responders. The system may also provide location data of the vehicle, such as that obtained by way of global positioning system (GPS) technology. As noted, the vehicle must be configured with specialized hardware and user control equipment. Unfortunately, there is no convenient means of configuring a vehicle with accident detection features without requiring installation of equipment or customized configuring of the vehicle. Moreover, while mobile devices are useful for enabling contact to be made with emergency respondents, they are not readily adaptable to perceiving accident and/or emergency conditions automatically. Consequently, in instances where the mobile device user is incapacitated or unable to initiate a call for any reason, mobile devices are ill equipped to enable automated emergency notifications to be directed to the public safety answering point (PSAP), emergency contacts designated by the user, etc.”) and 
based on identifying that the movement of the electronic device are detected before the designated time has elapsed from the timing or identifying that the designated user input is received before the designated time has elapsed from the timing, bypass the transmission of the signal for the emergency services. (Velusamy paragraph 0062 discloses, “In step 405, a notification message is presented to the user by way of a GUI of the mobile device, the message indicating that the call will be made in a period of time x (e.g., x=10 seconds) if the user does not cancel.” And paragraph 0064 discloses, “The user has the option of cancelling the call by activating a "Cancel Call" button 501b as presented to the interface 503.”)
As per claim 3, The electronic device of claim 1, wherein the alarm includes an audio signal that counts down the designated time. (Velusamy paragraph 0047 discloses, “As another example, the controller 203 may manage a response countdown timer that triggers execution of additional notification messages by the messaging module 207 or emergency phone calls by a voice call application 213.”)
As per claim 4, The electronic device of claim 1, wherein the threshold is configured in the electronic device for fall detection. (Velusamy paragraph 0053 discloses, “Generally, the acceleration detection module 257 may also be used to sense device orientation, vibration shock, falling of the device and sudden impact.”)
As per claim 5, The electronic device of claim 1, wherein the emergency services comprise at least one of sending an outgoing call to an emergency contact that is registered in the electronic device or sending an outgoing call to a public safety agency. (Velusamy paragraph 0059 discloses, “In another step 313, a communication session is established by the mobile device with a predetermined communication device in response to the alert condition. As noted above, the emergency notification platform 109 may be configured to cause generation of a call or data based communication session with the device of the designated emergency contact. During this communication session, the user of the mobile device may speak with the emergency contact. Alternatively, the emergency notification platform 109 may convey a voice based message or other means of communication to the emergency contact on behalf of the user.” and paragraph 0016 discloses, “Generally, in response to the occurrence of an accident, the accident detection system enables automatic notification of emergency responders.”)
As per claim 6, The electronic device of claim 5, wherein the emergency contact is registered via a designated application. (Velusamy paragraph 0032 discloses, “This registration data may also indicate the various predetermined contacts specified by respective subscribing users to be notified in the event of an emergency.” and paragraph 0037 discloses, “By way of example, the configuration module 219 may operate in connection with the user interface module 209 to present options for allowing a user to adapt acceleration (or deceleration) threshold settings, emergency contacts to be notified in the event of an emergency, messaging types to be executed in the event of an emergency (e.g., calls, SMS, email), alarm settings, etc.”)
As per claim 7, The electronic device of claim 6, wherein the emergency services further comprise providing location information of the electronic device configured with latitude and longitude coordinates. (Velusamy paragraph 0016 discloses, “The system may also provide location data of the vehicle, such as that obtained by way of global positioning system (GPS) technology.” And paragraph 0035 discloses, “It is further noted that the acceleration data and position data may be generated by the user device through use of various sensors or tracking devices, as well as through back-and-forth communication between the user device and a GPS tracking system.”)
As per claim 8, A method for operating an electronic device with an acceleration sensor, a communication circuitry, and a speaker, the method comprising: (Velusamy paragraph 0018)
identifying changes in acceleration of the electronic device that exceed a threshold by using the acceleration sensor; (Velusamy paragraph 0034 discloses, “In one embodiment, an information retrieval module 215 receives acceleration and position information as generated or detected by a user device of a subscriber to the emergency notification platform 109 on a periodic basis. By way of example, the information retrieval module accesses the various data required for enabling a rule processing module 217 to determine whether accident and emergency conditions have been met. Under this scenario, when conditions have been met accordingly, as established by a rule base 221, the emergency notification platform 109 may proceed to generate notification messages responsive to the conditions.”)
based on identifying the changes in acceleration of the electronic device that exceed the threshold, outputting an alarm by using the speaker; (Velusamy paragraph 0020 discloses, “Still further, the platform 109 may also prompt or initiate the generation of notification messages to the subscribers (e.g., users of devices 101a-101b) for indicating the nature and severity of the event or alert condition.” And paragraph 0057 discloses, “In another step 303, a rule is applied to the position information and the acceleration information to determine an alert condition.”)
while outputting the alarm, identifying, by using the acceleration sensor, whether movements of the electronic device are detected before a designated time has elapsed from a timing that initiates to output the alarm; (Yamaguchi paragraph 0054 teaches, “The EDR portion 5g enables to record the situation for a period before a time point when an accident occurs to the vehicle 7 by a predetermined time and after a time point when the accident occurs to the vehicle 7 by a predetermined time. In other words, the EDR portion 5g enables to record the situation for a period before the time point when an accident occurs to the vehicle 7 and after the time point when the accident occurs to the vehicle 7 for a predetermined time.” and paragraph 0095 teaches, “The controller 5 includes the front image data classification portion 5c that generates the second collision classification, which is obtained by identifying the collision status of the vehicle 7, based on the photographed data of the front part of the vehicle 7, which has been photographed by the front photographing camera 3.”)
 based on identifying that the movements of the electronic device are not detected before the designated time has elapsed from the timing, transmitting a signal for emergency services by using the communication circuitry; (Velusamy paragraph 0037 discloses, “In one embodiment, a configuration module 219 provides various functions and settings for enabling a user to adapt their notification and emergency messaging rules and settings. By way of example, the configuration module 219 may operate in connection with the user interface module 209 to present options for allowing a user to adapt acceleration (or deceleration) threshold settings, emergency contacts to be notified in the event of an emergency, messaging types to be executed in the event of an emergency (e.g., calls, SMS, email), alarm settings, etc.” and paragraph 0063 discloses, “The message 501 also indicates a countdown sequence or time period x in which the device 500 will automatically connect with the predetermined destination(s).”) and 
based on identifying that the movements of the electronic device are detected before the designated time has elapsed from the timing, bypassing the transmission of the signal for the emergency services. (Velusamy paragraph 0064 discloses, “The user has the option of cancelling the call by activating a "Cancel Call" button 501b as presented to the interface 503. By activating this button 501b, the emergency notification process is terminated, as in step 406b. Alternatively, when the time period x expires, a call may be automatically placed to the designated emergency contacts, such as 911, a spouse, etc., corresponding to step 407. In another step 409, location data and other pertinent information pertaining to the emergency situation may also be provided to the designated contact via automated voice, SMS, email, etc.”)
As per claim 9, The method of claim 8, further comprising: 
while outputting the alarm, identify whether a designated user input is received before the designated time has elapsed from the timing; (Velusamy paragraph 0038 discloses, “As another example, the configuration module 219 may enable a user to establish a rule specifying that if a user device is determined to remain in a fixed location for more than a predetermined period (e.g., ten minutes) rather than proceed along an expected travel path, a notification message is to be generated by the rule processing module 217.”)
based on identifying that the movements of the electronic device are not detected before the designated time has elapsed from the timing and identifying that the designated user input is received before the designated time has elapsed from the timing, transmit the signal for the emergency services by using the communication circuitry; (Velusamy paragraph 0016 discloses, “Generally, in response to the occurrence of an accident, the accident detection system enables automatic notification of emergency responders. The system may also provide location data of the vehicle, such as that obtained by way of global positioning system (GPS) technology. As noted, the vehicle must be configured with specialized hardware and user control equipment. Unfortunately, there is no convenient means of configuring a vehicle with accident detection features without requiring installation of equipment or customized configuring of the vehicle. Moreover, while mobile devices are useful for enabling contact to be made with emergency respondents, they are not readily adaptable to perceiving accident and/or emergency conditions automatically. Consequently, in instances where the mobile device user is incapacitated or unable to initiate a call for any reason, mobile devices are ill equipped to enable automated emergency notifications to be directed to the public safety answering point (PSAP), emergency contacts designated by the user, etc.”) and 
based on identifying that the movement of the electronic device are detected before the designated time has elapsed from the timing or identifying that the designated user input is received before the designated time has elapsed from the timing, bypass the transmission of the signal for the emergency services. (Velusamy paragraph 0062 discloses, “In step 405, a notification message is presented to the user by way of a GUI of the mobile device, the message indicating that the call will be made in a period of time x (e.g., x=10 seconds) if the user does not cancel.” And paragraph 0064 discloses, “The user has the option of cancelling the call by activating a "Cancel Call" button 501b as presented to the interface 503.”)
As per claim 10, The method of claim 8, wherein the alarm includes an audio signal that counts down the designated time. (Velusamy paragraph 0047 discloses, “As another example, the controller 203 may manage a response countdown timer that triggers execution of additional notification messages by the messaging module 207 or emergency phone calls by a voice call application 213.”)
As per claim 11, The method of claim 8, wherein the threshold is configured in the electronic device for fall detection. (Velusamy paragraph 0053 discloses, “Generally, the acceleration detection module 257 may also be used to sense device orientation, vibration shock, falling of the device and sudden impact.”)
As per claim 12, The method of claim 8, wherein the emergency services comprise at least one of sending an outgoing call to an emergency contact that is registered in the electronic device or sending an outgoing call to a public safety agency. (Velusamy paragraph 0059 discloses, “In another step 313, a communication session is established by the mobile device with a predetermined communication device in response to the alert condition. As noted above, the emergency notification platform 109 may be configured to cause generation of a call or data based communication session with the device of the designated emergency contact. During this communication session, the user of the mobile device may speak with the emergency contact. Alternatively, the emergency notification platform 109 may convey a voice based message or other means of communication to the emergency contact on behalf of the user.” and paragraph 0016 discloses, “Generally, in response to the occurrence of an accident, the accident detection system enables automatic notification of emergency responders.”)
As per claim 13, The method of claim 12, wherein the emergency contact is registered via a designated application. (Velusamy paragraph 0032 discloses, “This registration data may also indicate the various predetermined contacts specified by respective subscribing users to be notified in the event of an emergency.” and paragraph 0037 discloses, “By way of example, the configuration module 219 may operate in connection with the user interface module 209 to present options for allowing a user to adapt acceleration (or deceleration) threshold settings, emergency contacts to be notified in the event of an emergency, messaging types to be executed in the event of an emergency (e.g., calls, SMS, email), alarm settings, etc.”)
As per claim 14, The method of claim 13, wherein the emergency services further comprise providing location information of the electronic device configured with latitude and longitude coordinates. (Velusamy paragraph 0016 discloses, “The system may also provide location data of the vehicle, such as that obtained by way of global positioning system (GPS) technology.” And paragraph 0035 discloses, “It is further noted that the acceleration data and position data may be generated by the user device through use of various sensors or tracking devices, as well as through back-and-forth communication between the user device and a GPS tracking system.”)
As per claim 15, A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device with an acceleration sensor, a communication circuitry, and a speaker, cause the electronic device to: (Velusamy paragraphs 0090, 0091, and 0093) 
identify changes in acceleration of the electronic device that exceed a threshold by using the acceleration sensor; (Velusamy paragraph 0034 discloses, “In one embodiment, an information retrieval module 215 receives acceleration and position information as generated or detected by a user device of a subscriber to the emergency notification platform 109 on a periodic basis. By way of example, the information retrieval module accesses the various data required for enabling a rule processing module 217 to determine whether accident and emergency conditions have been met. Under this scenario, when conditions have been met accordingly, as established by a rule base 221, the emergency notification platform 109 may proceed to generate notification messages responsive to the conditions.”)
based on identifying the changes in acceleration of the electronic device that exceed the threshold, output an alarm by using the speaker; (Velusamy paragraph 0020 discloses, “Still further, the platform 109 may also prompt or initiate the generation of notification messages to the subscribers (e.g., users of devices 101a-101b) for indicating the nature and severity of the event or alert condition.” And paragraph 0057 discloses, “In another step 303, a rule is applied to the position information and the acceleration information to determine an alert condition.”)
while outputting the alarm, identify, by using the acceleration sensor, whether movements of the electronic device are detected before a designated time has elapsed from a timing that initiates to output the alarm; (Yamaguchi paragraph 0054 teaches, “The EDR portion 5g enables to record the situation for a period before a time point when an accident occurs to the vehicle 7 by a predetermined time and after a time point when the accident occurs to the vehicle 7 by a predetermined time. In other words, the EDR portion 5g enables to record the situation for a period before the time point when an accident occurs to the vehicle 7 and after the time point when the accident occurs to the vehicle 7 for a predetermined time.” and paragraph 0095 teaches, “The controller 5 includes the front image data classification portion 5c that generates the second collision classification, which is obtained by identifying the collision status of the vehicle 7, based on the photographed data of the front part of the vehicle 7, which has been photographed by the front photographing camera 3.”)
based on identifying that the movements of the electronic device are not detected before the designated time has elapsed from the timing, transmit a signal for emergency services by using the communication circuitry; (Velusamy paragraph 0037 discloses, “In one embodiment, a configuration module 219 provides various functions and settings for enabling a user to adapt their notification and emergency messaging rules and settings. By way of example, the configuration module 219 may operate in connection with the user interface module 209 to present options for allowing a user to adapt acceleration (or deceleration) threshold settings, emergency contacts to be notified in the event of an emergency, messaging types to be executed in the event of an emergency (e.g., calls, SMS, email), alarm settings, etc.” and paragraph 0063 discloses, “The message 501 also indicates a countdown sequence or time period x in which the device 500 will automatically connect with the predetermined destination(s).”) and 
based on identifying that the movements of the electronic device are detected before the designated time has elapsed from the timing, bypass the transmission of the signal for the emergency services. (Velusamy paragraph 0064 discloses, “The user has the option of cancelling the call by activating a "Cancel Call" button 501b as presented to the interface 503. By activating this button 501b, the emergency notification process is terminated, as in step 406b. Alternatively, when the time period x expires, a call may be automatically placed to the designated emergency contacts, such as 911, a spouse, etc., corresponding to step 407. In another step 409, location data and other pertinent information pertaining to the emergency situation may also be provided to the designated contact via automated voice, SMS, email, etc.”)
As per claim 16, The non-transitory computer readable storage medium of claim 15, 
wherein the one or more programs comprise the instructions which, when executed by the electronic device to: while outputting the alarm, identify whether a designated user input is received before the designated time has elapsed from the timing; (Velusamy paragraph 0038 discloses, “As another example, the configuration module 219 may enable a user to establish a rule specifying that if a user device is determined to remain in a fixed location for more than a predetermined period (e.g., ten minutes) rather than proceed along an expected travel path, a notification message is to be generated by the rule processing module 217.”)
based on identifying that the movements of the electronic device are not detected before the designated time has elapsed from the timing and identifying that the designated user input is received before the designated time has elapsed from the timing, transmit the signal for the emergency services by using the communication circuitry; (Velusamy paragraph 0016 discloses, “Generally, in response to the occurrence of an accident, the accident detection system enables automatic notification of emergency responders. The system may also provide location data of the vehicle, such as that obtained by way of global positioning system (GPS) technology. As noted, the vehicle must be configured with specialized hardware and user control equipment. Unfortunately, there is no convenient means of configuring a vehicle with accident detection features without requiring installation of equipment or customized configuring of the vehicle. Moreover, while mobile devices are useful for enabling contact to be made with emergency respondents, they are not readily adaptable to perceiving accident and/or emergency conditions automatically. Consequently, in instances where the mobile device user is incapacitated or unable to initiate a call for any reason, mobile devices are ill equipped to enable automated emergency notifications to be directed to the public safety answering point (PSAP), emergency contacts designated by the user, etc.”) and 
based on identifying that the movement of the electronic device are detected before the designated time has elapsed from the timing or identifying that the designated user input is received before the designated time has elapsed from the timing, bypass the transmission of the signal for the emergency services. (Velusamy paragraph 0062 discloses, “In step 405, a notification message is presented to the user by way of a GUI of the mobile device, the message indicating that the call will be made in a period of time x (e.g., x=10 seconds) if the user does not cancel.” And paragraph 0064 discloses, “The user has the option of cancelling the call by activating a "Cancel Call" button 501b as presented to the interface 503.”)
As per claim 17, The non-transitory computer readable storage medium of claim 15, wherein the alarm includes an audio signal that counts down the designated time. (Velusamy paragraph 0047 discloses, “As another example, the controller 203 may manage a response countdown timer that triggers execution of additional notification messages by the messaging module 207 or emergency phone calls by a voice call application 213.”)
As per claim 18, The non-transitory computer readable storage medium of claim 15, wherein the threshold is configured in the electronic device for fall detection. (Velusamy paragraph 0053 discloses, “Generally, the acceleration detection module 257 may also be used to sense device orientation, vibration shock, falling of the device and sudden impact.”)
As per claim 19, The non-transitory computer readable storage medium of claim 15, wherein the emergency services comprise at least one of sending an outgoing call to an emergency contact that is registered in the electronic device or sending an outgoing call to a public safety agency, and wherein the emergency contact is registered via a designated application. (Velusamy paragraph 0059 discloses, “In another step 313, a communication session is established by the mobile device with a predetermined communication device in response to the alert condition. As noted above, the emergency notification platform 109 may be configured to cause generation of a call or data based communication session with the device of the designated emergency contact. During this communication session, the user of the mobile device may speak with the emergency contact. Alternatively, the emergency notification platform 109 may convey a voice based message or other means of communication to the emergency contact on behalf of the user.” and paragraph 0016 discloses, “Generally, in response to the occurrence of an accident, the accident detection system enables automatic notification of emergency responders.”)
As per claim 20, The non-transitory computer readable storage medium of claim 15, wherein the emergency services further comprise providing location information of the electronic device configured with latitude and longitude coordinates. (Velusamy paragraph 0016 discloses, “The system may also provide location data of the vehicle, such as that obtained by way of global positioning system (GPS) technology.” And paragraph 0035 discloses, “It is further noted that the acceleration data and position data may be generated by the user device through use of various sensors or tracking devices, as well as through back-and-forth communication between the user device and a GPS tracking system.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666